internal_revenue_service p o box room cincinnati oh number release date date nov department of the treasury exempt_organizations rulings and agreements employer_identification_number contact person - id number contact telephone number legend uil dear this is in response to your letter of date in which you requested advance approval of a modification of your pre-approved individual scholarship program under sec_4945 of the code our records indicate that you have been recognized as exempt from federal_income_tax under sec_501 of the code and are classified as a private_foundation as defined in sec_509 the information submitted indicates that you were previously issued letters of determination dated date date and date granting you advance approval of your scholarship program under sec_4945 of the code you now propose to make two additional changes to your scholarship plan as follows increased grant the amounts of the scholarship grants commencing with those awarded to a member of the class graduating in the spring of and continuing thereafter will be x for each year of enrollment and attendance at a qualified college or university for a 4-year period at large high school an additional 4-year scholarship will be awarded annually to a graduating student who has not otherwise received a scholarship from p of one of the three previously approved high schools x y and z the initial award will be made to a member of the graduating class of of one of the schools and will be made annually thereafter unless or until the awarding of such scholarship grants is discontinued by p the amount of the grants the eligibility rules the procedures for selection of successful applicants the procedure for payment of grants and all other provisions and conditions relating to the awards shall be the same as those applicable to the scholarships awarded by p to graduates of x y and z the committee responsible for selecting each recipient of the grant shall consist of the principal of the high school the vice-principal the guidance counselor and one trustee of p ‘ sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance we have considered the modification of your pre-approved grant-making procedures under sec_4945 of the code based on the information submitted and assuming your modified program will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
